DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 06/24/2019 . Claims 8-20 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US Patent Application Publication 2014/0245178 in view of Williams, J. D., Asadi, K., & Zweig, G. (2017). Hybrid code networks: practical and efficient end-to-end dialog control with supervised and reinforcement learning. arXiv preprint arXiv:1702.03274.
Regarding claim 8, Smith teaches an information handling system comprising:
one or more processors; a memory coupled to at least one of the processors; and a set of computer program instructions stored in the memory and executed by at least  one of the processors in order to perform actions (see Smith, [0032] ) comprising:
receiving a first message (see Smith, [0091] Once a new message is received in a data store associated with the device 100, the threading manager obtains the message identifier for that message at 1410 ); and associating the received first message with the identified conversation (see Smith, [0091] At 1425, a thread identifier is generated from the message data. If it is determined at 1430 that the generated thread identifier does not match an existing thread identifier in a thread index maintained by the threading manager, then at 1435 a new entry for the thread is created in the index). However, Smith fails to teach applying a deep analytic analysis to the received first message to form a first set of enriched message embedding (EME) data; passing the first set of EME data to a trained neural network; identifying, based on a first set of one or more scores received from the trained neural network, a conversation from a plurality of conversations to which the received first message belongs. 
However, Williams teaches applying a deep analytic analysis to the received first message to form a first set of enriched message embedding (EME) data (see Williams, pg. 2, sect. 2 The cycle begins when the user provides an utterance, as text (step 1). The utterance is featurized in several ways. First, a bag of words vector is formed (step 2). Second, an utterance embedding is formed, using a pre-built utterance embedding model (step 3); the embeddings are interpreted as enriched message embeddings); passing the first set of EME data to a trained neural network (see Williams, pg. 2, section 2 : The feature components from steps 1-5 are concatenated to form a feature vector (step 6). This vector is passed to an RNN, such as a long shortterm memory (LSTM) ); identifying, based on a first set of one or more scores received from the trained neural network, a conversation from a plurality of conversations to which the received first message belongs (see Williams, pg. 2 sect. 2, Next, the action mask is applied as an element-wise multiplication, and the result is normalized back to a probability distribution (step 10) – this forces non-permitted actions to take on probability zero. From the resulting distribution (step 11), an action is selected (step 12); the probability distribution is interpreted as score for the message to identify the entity which is interpreted as the conversation).
Smith and Williams  are considered to be analogous to the claimed invention because they relate to categorizing based on text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Smith on identifying the conversation thread the message belongs to with the hybrid code neural network based teachings of Williams to achieve the same performance with considerably less training data. ( see Williams, pg.1, sect. 1).
	Regarding claim 9, Smith and Williams teach the information handling system of claim 8.  Williams further teaches processing each of the conversations included in the plurality of conversations, wherein, when selected, each of the conversations is processed by the neural network by: loading a set of cell states in the neural network with a set of previously saved cell states that correspond to the selected one of the conversations (see Williams, pg.2, sect. 2, The RNN computes a hidden state (vector), which is retained for the next timestep (step 8), and passed to a dense layer with a softmax activation, with output dimension equal to the number of distinct system action templates (step 9));  passing the EME data through the neural network after the loading of the set of cell states (see Williams, pg. 2 sect. 2, The feature components from steps 1-5 are concatenated to form a feature vector (step 6). This vector is passed to an RNN, such as a long shortterm memory (LSTM)); and receiving a score that indicates an affinity of the selected conversation to the received first message, wherein the score is one of the first set of one or more scores, wherein each of the first set of one or more scores is associated with one of the conversations (see Williams, pg.2, sect. 2, Thus the output of step 9 is a distribution over action templates. Next, the action mask is applied as an element-wise multiplication, and the result is normalized back to a probability distribution (step 10); probability distribution is interpreted to determine the score to the determine the entity(interpreted as conversation)); and selecting a best score from the first set of one or more scores, wherein the conversation associated with the best score is identified as the conversation to which the first message belongs (see Williams, pg.2, sect.2 and Fig. 1, From the resulting distribution (step 11), an action is selected (step 12) which is interpreted as identifying the conversation to which the first message belongs).
	Regarding claim 10, Smith and Williams teach the information handling system of claim 8.  Smith further teaches receiving a second message (see Smith, [0056] FIGS. 3A-C illustrate an initial thread of messages M1-M13 that will be used in the various examples); determining, based on a second set of one or more scores received from the trained neural network, that the received second message fails to belong to any of the plurality of conversations (see Smith, [0091] If it is determined at 1430 that the generated thread identifier does not match an existing thread identifier in a thread index maintained by the threading manager; interpreted as second message fails to belong to any of the conversations); creating a new conversation that is added to the plurality of conversations (see Smith, [0091]then at 1435 a new entry for the thread is created in the index; thread is interpreted as conversation); and associating the received second message with the new conversation (see Smith, [0092] Next, at 1450, a hierarchical model of the message thread is generated based on the known messages belonging to the thread. The branches of the model are identified, and a distinct branch identifier is assigned to the messages of each branch at 1455; interpreted as a new conversation). However, fails to teach applying the deep analytic analysis to the received second message to form a second set of enriched message embedding (EME) data; passing the second set of EME data to the trained neural network.
However, Williams teaches applying the deep analytic analysis to the received second message to form a second set of enriched message embedding (EME) data (see Williams, pg. 3 sect 2, If the action is text, it is rendered to the user (step 17), and cycle then repeats. The action taken is provided as a feature to the RNN in the next timestep (step 18); interpreted as second message), see Williams, pg. 3, sect. 2, The cycle begins when the user provides an utterance, as text (step 1). The utterance is featurized in several ways. First, a bag of words vector is formed (step 2). Second, an utterance embedding is formed, using a pre-built utterance embedding model (step 3); interpreted as the second set of message embedding data for the second message when the cycle repeats); passing the second set of EME data to the trained neural network (see Williams, pg.2,sect. 2, The feature components from steps 1-5 are concatenated to form a feature vector (step 6). This vector is passed to an RNN, such as a long shortterm memory (LSTM)).
Smith and Williams  are considered to be analogous to the claimed invention because they relate to categorizing based on text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Smith on identifying the conversation thread the message belongs to with the hybrid code neural network based teachings of Williams to achieve the same performance with considerably less training data. ( see Williams, pg.1, sect. 1).
Regarding claim 15, is directed to a computer program product stored in a computer readable storage medium claim corresponding to the system claim presented in claim 8 and is rejected under the same grounds stated above regarding claim 8.
Regarding claim 16, is directed to a computer program product stored in a computer readable storage medium claim corresponding to the system claim presented in claim 9 and is rejected under the same grounds stated above regarding claim 9.
Regarding claim 17, is directed to a computer program product stored in a computer readable storage medium claim corresponding to the system claim presented in claim 10 and is rejected under the same grounds stated above regarding claim 10.
Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US Patent Application Publication 2014/0245178 in view of Williams, J. D., Asadi, K., & Zweig, G. (2017). Hybrid code networks: practical and efficient end-to-end dialog control with supervised and reinforcement learning. arXiv preprint arXiv:1702.03274 further in view of Wang et al., "Context-based message expansion for disentanglement of interleaved text conversations," NAACL '09 Proceedings of Human Language Technologies: The 2009 Annual Conference of the North American Chapter of the Association for Computational Linguistics, Boulder, Colorado, June 2009, Pages 200-208 .(cited in IDS).
Regarding claim 11, Smith and Williams teach the information handling system of claim 10. Williams further teaches, processing each of the conversations included in the plurality of conversations, wherein, when selected, each of the conversations (see Williams, pg.3 sect. 2, APIs can act as sensors and return features relevant to the dialog, so these can be added to the feature vector in the next timestep (step 16); interpreted as multiple conversations) is processed by the neural network by: loading a set of cell states in the neural network with a set of previously saved cell states that correspond to the selected conversation (see Williams, pg. 2, sect. 2, The RNN computes a hidden state(vector), which is retained for the next timestep (step 8), and passed to a dense layer with a softmax activation, with output dimension equal to the number of distinct system action templates (step 9); interpreted as selected conversation and hence hidden state as loading cell states); passing the second set of EME data through the neural network after the loading of the set of cell states (see Williams, pg. 2 sect. 2, The feature components from steps 1-5 are concatenated to form a feature vector (step 6). This vector is passed to an RNN, such as a long shortterm memory (LSTM) ); and receiving a score that indicates an affinity of the selected conversation to the received second message, wherein the score is one of the second set of one or more scores, wherein each of the second set of one or more scores is associated with one of the conversations (see Williams, pg. 2, sect. 2, Next, the action mask is applied as an element-wise multiplication, and the result is normalized back to a probability distribution (step 10) – this forces non-permitted actions to take on probability zero. From the resulting distribution (step 11), an action is selected (step 12); probability distribution interpreted as scores for the message), but fails to teach comparing a best score from the second set of one or more scores to a threshold fails, wherein the determination that the second message to belong to any of the plurality of conversations is based on the best score failing to reach the threshold.
However, Wang teaches comparing a best score from the second set of one or more scores to a threshold fails, wherein the determination that the second message to belong to any of the plurality of conversations is based on the best score failing to reach the threshold (see Wang, pg. 205, sect 3.3 Single-pass clustering is then performed: treat the first message as a single-message cluster T; for each remaining message m compute ∀T For the thread T that maximizes sim(m, T), if sim(m, T) > tsim, where tsim is a threshold (0.7 inour experiments) empirically estimated from training data, add m to T; else, start a new cluster containing only m).
Smith, Williams and Wang  are considered to be analogous to the claimed invention because they relate to categorizing based on text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Smith and Williams on processing messages based on hybrid neural network with the context based message clustering based teachings of Wang to get better conversation disentanglement ( see Wang, pg.201, sect. 1).
Regarding claim 12, Smith, Williams and Wang teach the information handling system of claim 11.  Smith further teaches initializing the new conversation messages with the received message (see Smith, Fig. 5 and [0060] Thus, a first subset of messages 501 consists of M1, M2, and M3. This subset can be considered to be a single "branch" of the message thread; after M3, the branch splits into two further branches: branch 502, which begins with M5, which in turn has one child message, M6; and branch 503, beginning with M4, which has one child message M7; M4 is interpreted as the received message and the thread M4-M7 as new conversion); and initializing a set of new conversation cell states with the new set of cell states, wherein the new conversation messages and the set of new conversation cell states are included in the new conversation (see Smith, [0060] It can be seen in FIG. 5 that there is no further reply or other child message for M6; the branch terminates at that point. M7 has garnered two replies, and therefore has two child messages, M8 and M10. Thus, branch 503 terminates with M7, and two further branches 504 and 505 continue from branch 503. Branch 504 contains M8 and its child message, M10. Branch 505 contains M10, its child message M11, and M11's child message, M13; each branch is interpreted as new conversation cell states).  Smith fails to teach initializing the neural network with zero context; passing the second set of EME data through the initialized neural network, resulting in a new set of cell states being stored in the neural network and output of a new score.
 However, Williams further teaches initializing the neural network with zero context (see Williams, pg. 2, sect. 2 The RNN computes a hidden state (vector), which is retained for the next timestep (step 8); based on the skill known in the art, this is interpreted as initialized as zero context); passing the second set of EME data through the initialized neural network, resulting in a new set of cell states being stored in the neural network and output of a new score (see Williams, pg. 2, sect. 2 the output of step 9 is a distribution over action templates. Next, the action mask is applied as an  element-wise multiplication, and the result is normalized back to a probability distribution (step10). From the resulting distribution (step 11), an action is selected (step 12); the steps 8-10 are interpreted as resulting in new cell states and output of a new score). 
Regarding claim 18, is directed to a computer program product stored in a computer readable storage medium claim corresponding to the system claim presented in claim 11 and is rejected under the same grounds stated above regarding claim 11.
Regarding claim 19, is directed to a computer program product stored in a computer readable storage medium claim corresponding to the system claim presented in claim 12 and is rejected under the same grounds stated above regarding claim 12.
Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US Patent Application Publication 2014/0245178 in view of Williams, J. D., Asadi, K., & Zweig, G. (2017). Hybrid code networks: practical and efficient end-to-end dialog control with supervised and reinforcement learning. arXiv preprint arXiv:1702.03274 further in view of Rao et. al, US Patent Application Publication 2013/0273976 further in view of Waltermann et. al, US Patent 9,705,832 ( cited in IDS)
Regarding claim 13, Smith and Williams teach the information handling system of claim 8. Smith and Williams fail to teach wherein the deep analytic analysis further comprises: performing a topic embedding analysis on the received message, wherein the topic embedding analysis identifies a topic of the received message, a content of the received message, and a vocabulary of the received message; performing a semantic embedding analysis on the received message, wherein the semantic embedding analysis includes a question analysis, a statement analysis, a positive/negative feedback analysis, and a structural analysis; and performing an auxiliary information analysis on the received message, wherein the auxiliary information analysis includes a user participation analysis, a user mentioned analysis, a social score analysis, and a topic score analysis.
However, Rao teaches wherein the deep analytic analysis further comprises: performing a topic embedding analysis on the received message, wherein the topic embedding analysis identifies a topic of the received message, a content of the received message, and a vocabulary of the received message (see Rao, [0038] The external public dataset 190 is a large set of external test strings which cover topics of many aspects of daily life, such as collected from a twitter-like website, to generate a topic model which is applied to snippet texts for topic training. LDA based topic module 192 extracts topics which are frequently discussed in daily life from the external public dataset 190. Each topic is represented as a set of words from a vocabulary, followed by the probability indicating their occurrence in text directed to that topic. Topic based relevancy measurement module 186 aims to measure the semantic relevancy of adjacent candidate conversations called snippets herein. Snippet merging module 188 measures correlation between adjacent snippets by combing their temporal similarity and topic relevancy); and performing an auxiliary information analysis on the received message, wherein the auxiliary information analysis includes a user participation analysis, a user mentioned analysis, a social score analysis, and a topic score analysis (see Rao, [0036] The social segmentation module 174 divides all text message sets, from one or more services, into sub collections according to sender/receiver's ID, such that, each sub collection embraces all conversations related to a specific contact person; interpreted as performing an auxiliary information analysis). 
Smith, Williams and Rao  are considered to be analogous to the claimed invention because they relate to categorizing based on text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Smith and Williams on processing messages based on hybrid neural network with the topic of discussion identification teachings of Rao to get better message grouping (see Rao, [0001]).
However, Smith, Williams and Rao fail to teach performing a semantic embedding analysis on the received message, wherein the semantic embedding analysis includes a question analysis, a statement analysis, a positive/negative feedback analysis, and a structural analysis.
However, Waltermann teaches performing a semantic embedding analysis on the received message, wherein the semantic embedding analysis includes a question analysis, a statement analysis, a positive/negative feedback analysis, and a structural analysis (See Waltermann, Col 12 lines 21-29 : In some embodiments, the context module 204 identifies the topic of the reply message based on a syntactic analysis or a sematic analysis of the language content of the reply message. The syntactic analysis may involve parsing the reply message into discrete component, such as clause or phrases, and each component having a central idea (e.g., a keyword). The semantic analysis may involve identifying the central idea of each discrete component identified through the syntactic analysis. Waltermann, Col 17, lines 53-57 The open question module 216 may determine a likelihood that the reply message answers an open question. In some embodiments, the open question module 216 assigns a higher probability where the open question is a recent, unanswered question).
Smith, Williams, Rao and Waltermann are considered to be analogous to the claimed invention because they relate to categorizing based on text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Smith, Williams and Rao on processing messages based on hybrid neural network with the automatic aggregating teachings of Waltermann to get more relevant conversation threads (see Rao, Col 1, lines 13-23).
Regarding claim 14, Smith, Williams, Rao and Waltermann teach the information handling system of claim 13. Williams further teaches generating a first vector from the topic embedding analysis, a second vector from the semantic embedding analysis, and a third vector from the auxiliary information analysis (see Williams, pg. 2, sect. 2 First, a bag of words vector is formed (step 2)(interpreted as topic embedding analysis). Second, an utterance embedding is formed, using a pre-built utterance embedding model (step 3) (interpreted as semantic embedding analysis). Third, an entity extraction module identifies entity mentions (step 4) The text and entity mentions are then passed to “Entity tracking” code provided by the developer (step 5), It can also optionally return “context features” (interpreted as auxiliary information analysis)); and combining the first, second, and third vectors to a form that is suitable as input to the neural network (see Williams, pg. 2, sect. 2, The feature components from steps 1-5 are concatenated to form a feature vector (step 6). This vector is passed to an RNN, such as a long shortterm memory (LSTM)).
Regarding claim 20, is directed to a computer program product stored in a computer readable storage medium claim corresponding to the system claim presented in claim 13 and is rejected under the same grounds stated above regarding claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHEN ET AL., "Thread detection in dynamic text message streams," SIGIR '06, Proceedings of the 29th annual international ACM SIGIR conference on Research and development in information retrieval, August 2006, Seattle, Washington, Pages 35-42 ( cited in IDS) teaches different message thread approaches used for grouping messages in text stream. (see Shen, pg. 38, sect. 4).
Ghafourifar et. al., US Patent Application Publication 2015/0244657 teaches a multi-format, multi-protocol, communication threading system for the semantic analysis of conversations (see Ghafourifar, [0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NANDINI SUBRAMANI/Examiner, Art Unit 2656      

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656